UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6229



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus

ROBERT LOUIS JORDAN,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CR-94-163, CA-94-2612-3-19BC)


Submitted:   August 22, 1996          Decided:     September 3, 1996


Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Robert Louis Jordan, Appellant Pro Se. Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss on the reasoning of the
district court. United States v. Jordan, Nos. CR-94-163; CA-94-
2612-3-19BC (D.S.C. Dec. 12, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2